IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT



                          No. 99-30890
                        Summary Calendar



YVONNE L. TAYLOR; Et Al.,

                                        Plaintiffs,

versus

LAWRENCE H. SUMMERS, Etc.,

                                        Defendant.

                      ___________________

KAYLA L. LETTOW; JOYCE A MADERE; JERENE METZLER; WILLIE BRYANT;
EDDIE KAISER; CARRIE CARBO; SHARON REESE,

                                        Plaintiffs-Appellants,

versus

LAWRENCE H. SUMMERS, Secretary, United States Department of
Treasury,

                                        Defendant-Appellee,

                      ____________________

LYNN D. ABERNETHY; Et Al.,

                                        Plaintiffs,

LYNN D. ABERNETHY; W.D. ABRAMS; JEFFREY THOMAS DANIEL; RONALD
CARTER,

                                        Plaintiffs-Appellants,

versus

LAWRENCE H. SUMMERS, Solely in his capacity as Secretary of the
Department of Treasury of the United States of America,

                                        Defendant-Appellee
                           No. 99-30890
                                -2-

                       --------------------
          Appeals from the United States District Court
              for the Western District of Louisiana
           USDC Nos. 97-CV-2398, 98-CV-493, 98-CV-1174
                       --------------------
                          August 14, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     This appeal, arising from three separate actions brought

against the Secretary of the Treasury, generally concerns the

work environment in the Collection Division of the Internal

Revenue Service office, in Shreveport, Louisiana.    Specifically,

the first group of plaintiffs (the “Taylor” plaintiffs) alleged

acts of discrimination in addition to a challenge against a

hiring and promotion program implemented by the Collection

Division known as “ERR-16.”   The second group of plaintiffs (the

“Carter” plaintiffs) also challenged ERR-16.   The third group of

plaintiffs (the “Lettow” plaintiffs) alleged a hostile work

environment created by an inappropriate relationship between a

supervisor and a subordinate in the office, as well as a

challenge to ERR-16.

     The district court initially consolidated the actions

brought by the Taylor and the Carter plaintiffs.    Then, after

granting partial summary judgment for the IRS on the Lettow

plaintiffs’ claims of hostile work environment, the district

court further consolidated the Lettow action with the

Taylor/Carter action.   The district court then granted the IRS’

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-30890
                                -3-

motion for summary judgment on the claims of all the Carter

plaintiffs as well as the remaining claims of the Lettow

plaintiffs.   Shortly thereafter, the district court granted the

defendant’s motion to transfer venue with respect to the only

remaining claims - those of the Taylor plaintiffs.   They are

currently pending in the Eastern District of Louisiana.    The

Carter plaintiffs timely appeal from the adverse judgment against

their challenge to ERR-16, while the Lettow plaintiffs timely

appeal from the summary disposal of their hostile work

environment claims as well as their challenge to the ERR-16

policy.

     As an initial matter, we note that our jurisdiction in this

case is based on 28 U.S.C. § 1291, as an appeal from the final

judgment of a district court.   While the district court

consolidated three separate actions into one, it subsequently

proceeded to splinter off one action, sending it to the Eastern

District of Louisiana, while summarily addressing the remaining

claims from the other two actions.   While the district court

never explicitly unconsolidated the three actions, a fact that

might otherwise defeat our appellate jurisdiction, we interpret

the district court’s order transferring venue for the Taylor

action as rescinding its previous consolidation order.     Thus, a

final judgment has been entered in both the Carter and the Lettow

actions, rendering our jurisdiction proper.

     Reaching the merits of this appeal, we find no error in the

district court’s grant of summary judgment to the IRS on the

grounds that both sets of claims are untimely.   The plaintiffs
                          No. 99-30890
                               -4-

maintain that the behavior of Huey Mayfield, a former supervisor

in the Shreveport Collection Division, in using his position to

advance the careers of other employees in exchange for actual or

anticipated sexual favors, created a hostile work environment.

While it is not disputed that Mayfield engaged in such behaviors,

the district court found that as Mayfield had been removed from

position in the relevant office in August, 1995, and the

harassing conduct had ended as a consequence at that time,

plaintiffs claims filed several years later failed to meet the

strict deadlines required under the law.   We find nothing in the

briefs or record to dispute this conclusion or to support

plaintiffs bald assertion that their claims fit within the

continuing violation exception to the filing time limits.    As

there are no genuine issues of material fact with regard to

plaintiffs hostile work environment claims, we AFFIRM the

judgment of the district court dated March 23, 1999, dismissing

the same.

     With respect to the plaintiffs second set of claims - that

the ERR-16 policy is unlawfully discriminatory in violation of

Title VII and the Fifth Amendment - the district court similarly

concluded that the IRS was entitled to summary judgment on the

grounds that the claims were untimely filed.   The court concluded

that as the policy had been in place since 1990, the plaintiffs

had been on notice of any violation for years prior to their

commencement of legal proceedings.   As such, the plaintiffs

failure to comply with the strict filing requirements of Title

VII, and the inapplicability of any theory of equitable tolling
                          No. 99-30890
                               -5-

to their claims render summary judgment appropriate for the IRS.

Our review of the briefs and the records confirms the conclusion

of the district court that no genuine issue of material fact

exists to defeat summary judgment.   We AFFIRM the summary

judgment of the District Court dismissing the claims concerning

ERR-16 for essentially the reasons stated by the district court

in its memorandum dated June 11, 1999.

AFFIRMED.